Title: To James Madison from James Monroe, 20 August 1814
From: Monroe, James
To: Madison, James


        
          Acquasco Mills 7 miles from BenedictAugust 20th 1814 1 OClock PM.
          Dear Sir
        
        I arrived here this morning at 8 OClock, and have been since within 4 miles of Benedict, at Butler’s mill, where it was reported the enemy, on their march, had arrived. The report was unfounded. The enemy landed yesterday at Benedict, and had advanced their pickets, within a mile and a half

of that mill, for security only. From a height, between that mill and the Patuxent, I had a view of their shipping; but being at the distance of three miles, and having no glass, we could not count them. We shall take better views, in the course of the evening, and should any thing be seen, material, I will immediately advise you of it. The general idea is, that they are still debarkng their troops, the number of which, I have not obtained any satisfactory information of. The general idea also is that Washington is their object, but of this I can form no opinion at this time. The best security against the attempt is an adequate preparation to repel it. Respectfully Your friend & servt.
        
          Signed James Monroe
        
      